DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Group 1: Claims 1-13 are drawn to an apparatus for attaching a handle to a bottle that would be classified under the B65D 23/108 (CPC family – Bail handles, i.e. pivoted handles of generally semi-circular or loop shape.)
II. Group 2: Claim 14 - 20 are drawn to a method disassembly classified in Y10T 29/49815 under Y10T 29/49 (CPC Family – Method s of Mechanical Manufacturing – Method of Disassembly).
The inventions are independent or distinct, each from the other because:
Inventions represented by Group 2 and Group 1 are related as method of use (Group 2) and apparatus (Group 1).  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  The apparatus in Group 1 can be used in a different process: The handle described in Group 1, once attached, does not ever need to be removed from the bottle as required by Claim 14 of Group 2.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I:  This Group would require a search in CPC  B65D 23/108 (CPC family – Bail handles, i.e. pivoted handles of generally semi-circular or loop shape) along with accompanying text search for similar handle features. 
Group II: This Group would require a search in Y10T 29/49815 under Y10T 29/49 (CPC Family – Method s of Mechanical Manufacturing – Method of Disassembly) along with accompanying text search for similar assembly and disassembly methods.
This constitutes an undue search burden across very different search fields.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Counselor Dave Meibos on 1/12/2022 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20  are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more additional straps” as claimed in Claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

The “multiple additional straps” as claimed in Claim 3 do not meet the requirement as outlined above: There is no picture of the additional straps in relation to the originally claimed strap or in relation to any of the components of the invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-7 and 7-10, 12-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Sikora (US 2759756 – hereafter referred to as Sikora) or, in the alternative, under 35 U.S.C. 103 as unpatentable over Sikora in view of Miller (US 3093257 – hereafter referred to as Miller).  The Examiners Annotated Diagram for Sikora follows:

    PNG
    media_image1.png
    844
    781
    media_image1.png
    Greyscale

Examiner's Annotated Diagram A
Regarding Claim 1, Sikora teaches: A bottle handle (See Examiner Annotated Diagram A,  Figures 6 and 7 when in assembled) comprising: a base member (Assembly in Figure 3) comprising: a bottle engagement portion (18 - Ring and 19 – Ring Taper) comprising a ring shape configured to receive and grip a bottle (15 – Bottle - circular); a first knob (26 – Stud, facing the viewer of the figure); and a second knob (26 – Stud – Away from the viewer of the figure. Note that the studs are portrayed as a single mirrored feature that occur on the ring in a pair with the same part number.); and a first strap (24 – Handle, Bail ) comprising: a first end having a first clip 
Therefore, the claim is anticipated by Sikora.
Additionally, and in the alternative, if an argument may be made that Sikora does not expressly teach that the first and second clips are not separate structures, then Miller  (US 3093257 – hereafter referred to as Miller) provides further detail and support for anticipation of the clips, and knobs.  The Examiners Annotated Diagram B for Miller follows:

    PNG
    media_image2.png
    739
    933
    media_image2.png
    Greyscale

Examiner's Annotated Diagram B
Miller provides further detail and support of the following elements present in the prior art: comprising: a first end having a first clip (31 – Bearing Bores) attached thereon, wherein the first clip is shaped to receive the first knob (25 -Retaining Button); and a second end having a second clip (31 – Bearing Bore) attached thereon, wherein the second clip is shaped to receive the second knob (25 – retaining button – made  of plastic to enhance durability and interchangeability – Miller – Column 1, Lines 6-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stud and apertures of Sikora with the Non-Metallic retaining button (25) and Bearing Bores (31) of Miller in order to develop a bail handle structure that is both durable and able to receive various bail handles quickly (Miller – Column 1, 28-30). 
Regarding Claim 4, Sikora further teaches: wherein the first knob (Annotated Diagram A - 26 – Stud – Sikora does not distinguish between first and second nobs) comprises: a head portion (29 head with 3 embodiments – either beveled split head, triangular head or beveled head); and a neck portion (26 – studs, or the shaft connecting the head to the handle) narrower than the head portion (See Fig 8 – part 29 and 26 together); and the first clip comprises an aperture (22 a) comprising: an enlarged portion sized to permit passage of the head portion therethrough (29a to 22a); and a smaller portion sized to receive the neck portion without permitting passage of the head portion therethrough(See narrow part of 22 a).
Regarding Claim 5, Sikora further teaches: wherein the enlarged portion (Annotated Diagram A – difference in dimensions of 22a top and bottom) is shaped such that, in order for the head portion (29) to pass through the enlarged portion (bottom), the first knob must be oriented non-perpendicular to the aperture (when the first portion is perpendicular and the 
Regarding Claim 6, Sikora further teaches : wherein the enlarged portion (Examiner Annotated Diagram A - 22a top and bottom) is further sized to permit passage of the head therethrough only with interference (Sikora, Column 2, Lines 48 to 56 – the beveled head (29) is slightly larger than the aperture (22 a) and could pass through only with interference (i.e., an interference fit)).
Regarding Claim 7, Sikora further teaches: A bottle handle (24 – Bail Handle - See Examiner Annotated Diagram A) comprising: a base member comprising (Assembly in Figure 2, Diagram A): a bottle engagement portion (18- Ring) securable to a bottle (15 – bottle, circular); a first base attachment feature (26 – Stud); and a second base attachment feature (26 – Stud facing the viewer of the figure); and a first strap (24 – handle, bail) comprising: a first end comprising a first strap attachment feature (22 – aperture) that is detachably attachable to the first base attachment feature (26 – Stud); and a second end (22 – aperture) comprising a second strap attachment feature (22 - aperture)  that is detachably attachable to the second base attachment feature (26 – Stud – Away from the viewer of the figure. Note that the studs are portrayed as a single mirrored feature that occur on the ring in a pair with the same part number.).
Therefore, the claim is anticipated by Sikora.
Additionally, and in the alternative, if an argument may be made that Sikora does not expressly teach that the first and second clips are not separate structures, then Miller  (US 3093257 – hereafter referred to as Miller) provides further detail and support for anticipation of the clips, and knobs.  The Examiners Annotated Diagram B for Miller follows:
Miller provides further detail and support of the following elements present in the prior art:  a first end comprising a first strap attachment feature (22 – aperture) that is detachably attachable to the first base attachment feature (26 – Stud); and a second end (22 – aperture) comprising a second strap attachment feature (22 - aperture)  that is detachably attachable to the second base attachment feature (26 – Stud). (25 – retaining button – made  of plastic to enhance durability and interchangeability – Miller – Column 1, Lines 6-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stud and apertures of Sikora with the Non-Metallic retaining button (25) and Bearing Bores (31) of Miller in order to develop a bail handle structure that is both durable and able to receive various bail handles quickly (Miller – Column 1, 28-30).
Additionally, and in the alternative, if an argument may be made that Sikora does not expressly teach that the first and second attachment features are separate structures, then it would have been obvious to one of ordinary skill in the arts having the teachings of (Miller) before them at the time the application was filed, to adjust component and design of the attachment of the bail handle (24) to the ring (18) through clips (22 – aperture) of the bottle for the purpose of providing a connecting structure from the handle to the ring. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stud and apertures of Sikora with the Non-Metallic retaining button (25) and Bearing Bores (31) of Miller in order to develop a bail handle structure that is both durable and able to receive various bail handles quickly (Miller – Column 1, 28-30). 
Regarding Claim 8, Sikora further teaches: the bottle engagement portion (See Examiner Annotated Diagram A – Item 19) comprising a ring shape configured to receive a bottle (18 and 19 are circular and Column 1, Lines 25 – 30 – Object is to provide a ring…providing clamping engagement with the upper end portion of the bottle) ; and the bottle engagement portion is formed of an elastomer (Lines 25-30 – ring formed of a slightly flexible material such as many of the commonly used synthetic reis or other plastic materials…) configured to stretch to enable insertion of the bottle into the bottle engagement portion, and then relax to grip the bottle (Column 1, lines 25 to 30 meet this limitation).
Regarding Claim 9, Sikora further teaches: wherein: the first base attachment feature comprises a knob (Annotated Diagram A - 29a) comprising: a head portion(29); and a neck portion (26) narrower than the head portion (See Figure 8 for profile view); and the first strap attachment feature (Figure 7, Item 18a) comprises a first clip (22a) comprising an aperture (22a) comprising: and enlarged portion sized to permit passage of the head portion therethrough (See 22a, Figure 6 – larger on the bottom); and a smaller portion (See 22a, Figure 6 – narrower on top) sized to receive the neck portion (26a) without permitting passage of the head portion therethrough (29a with respect to 22a has the capability to meet this limitation). 
Regarding Claim 10, Sikora further teaches: wherein the enlarged portion (22 a – pear shaped apertures) is sized and shaped such that at least one of the following is true: NOT EXAMINED
Regarding Claim 12, Sikora further teaches: wherein the first base attachment feature (Annotated Diagram A, 22a) and the first strap attachment feature (29 a) are configured such 
Regarding Claim 13, Sikora further teaches : wherein the first base attachment feature Annotated Diagram A, 22a), the second base attachment feature (Same part number, opposite side of container), the first strap attachment feature (29 a), and the second strap attachment feature (29 a) are configured to resist detachment of the bottle from the first strap with the bottle handing from the first strap (Sikora, Column 2, Lines 48 to 56 – the beveled head (29) is slightly larger than the aperture (22 a)).

Claim Rejections - 35 USC § 103
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sikora as modified by Miller , and further in view of Beebe et al (US5954255 – hereafter referred to as Beebe).  Examiner’s Annotated Diagram for Beebe follows: 

    PNG
    media_image3.png
    681
    1414
    media_image3.png
    Greyscale

Examiner's Annotated Diagram C
In regards to Claim 3, Sikora as modified does not expressly disclose the use of multiple straps.
However, Beebe teaches: further comprising one or more additional straps (Examiner Annotated Diagram C - 22 – second shoulder strap), each of which comprises: a third end (32 – upper end, 34 – lower end) having a third clip attached (36) thereon, wherein the third clip is (36 – attaches as the same location as the first strap in Figure 7 of the Annotated Figure)  shaped to receive the first knob (26 – Circumferentially spaced locations); and  a fourth end having a fourth clip (44 or 46 – ring) attached thereon, wherein the fourth clip is shaped to receive the second knob (Strap – second end).  In other words, Sikora teaches the clips and knobs while Beebe merely teaches the additional strap that advantageously increases the carrying options and configurations for the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Base Member and strap attachment structure of Sikora as modified above with the additional straps of Beebe (Beebe is used to teach additional straps, the structures that tie the straps to the bottle are provided by Sikora) in order to advantageously provide the user: more flexibility with more attachment options and the ability to reconfigure straps as required.
It would have been obvious to someone of only ordinary skill in the arts to modify the bottle handle structure of Sikora as modified above with an additional handle to improve the carrying options generated for the assembly.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)  Although the reference did not disclose a plurality of (the same parts), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (See - MPEP – 2144.04).  
In regards to Claim 11, Sikora as modified above does not expressly disclose the use of multiple straps.
However, Beebe teaches: further comprising one or more additional straps (Examiner Annotated Diagram C - 22 – second shoulder strap), each of which comprises: a third end having a third clip (32 – upper end, 34 – lower end) attached thereon, wherein the third clip is shaped to receive the first knob (26 – Circumferentially spaced locations – read knob); and  a fourth end having a fourth clip attached thereon, wherein the fourth clip (44 or 46 – ring)  is shaped to receive the second knob (Strap – second end).  In other words, Sikora teaches the clips and knobs while Beebe merely teaches the additional strap that advantageously increases the carrying options and configurations for the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strap and strap attachment structure of Sikora as modified above with the additional straps of Beebe (Beebe is used to teach additional straps, the structures that tie the straps to the bottle are provide by Sikora) in order to advantageously provide the user: more flexibility with more attachment options and the ability to reconfigure straps as required.
It would have been obvious to one of ordinary skill in the arts to modify the bottle handle structure of Sikora as modified above with an additional handle to improve the carrying options generated for the assembly.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)  Although the reference did not disclose a plurality of (the same parts), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (See - MPEP – 2144.04).  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hidding (US 3275366) discloses Figures 1-4 and bail handle attachment and peg size variation to maintain secure connection as well as general features relevant to the scope and structure of the claimed invention.
White (US 3299442) discloses Figures 1-5 with flexible connection and neck ring with appropriate connection mechanism as well as general features relevant to the scope and structure of the claimed invention.
Shen (US 20150108192) discloses Figures 1-5 with multiple flexible straps in various arrangements to provide specific user functions and carry options as well as general features relevant to the scope and structure of the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731